Richardson, O. J.
delivered the opinion of the court.
The admissions of Blood, in this case, were made at a time when no motive to misrepresent the matter can be conceived. They were admissions against his interest. He is now dead, and cannot be called as a witness ; and his admission related to a matter, with which he must have been well acquainted.
The question is, whether, under these circumstances, the admissions of Blood, the principal, are evidence against the defendant who was only a surety ?
In general, admissions by one man are not evidence against another. But to this there are exceptions. In many cases where a man has the means of knowing a fact, and it is against his interest to admit it, his admission is evidence even against another person. The evidence results, in such a case, from the improbability of a man’s admitting as true what he knows to be false, against his interest. In some cases such an admission is as strong against another person as it is against the person who makes it.
In Warren v. Greenville, 2 Strange, 1129, an entry by *212an attorney in his debt book for a deed of surrender, was held to be evidence of a surrender against another person, the charge appearing by the book to have been paid, and the attorney being dead.
So in Higham v. Ridgway, 10 East, 109, a charge in the book of a man midwife, for attending a woman in childbirth oil a particular day, was held to be evidence of the time of the birth of the child, the charge being marked in the book as paid at the time, and the man midwife being dead.
Upon an issue between A. and B. whether C. died possessed of certain property, declarations of C. that the property had been assigned to A. are admissible against A. 1 Taunt. 141, Toat v. French.
There are many cases to be found in the books where the decision rests on this ground. 11 East, 578, The King v. Hardwick; 5 Pick. 410, Strong v. Wheeler; 1 Starkie’s Ev. 308—326; 4 D. & E. 514, Barry v. Bellington.
In Goss v. Watlington, 3 B. & B. 132, the question arose, how far receipts given by a principal who was a collect- or of taxes were evidence against his surety ; but it was not decided. But Dallas, O. J. said he could not agree that receipts by the principal could in no case be evidence against the surety. And Starkie, in his treatise on evidence, vol. 3, 1388, shows very clearly that upon principle the receipts were evidence against the surety, being admissions by a party against his interest.
There may be cases in which admissions by a principal will not be evidence against a surety. But there seems to be nothing in this case which renders the admissions of Blood inadmissible evidence against this defendant.